Citation Nr: 0420120	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  02-08 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C.


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
right hallux valgus with degenerative changes, currently 
evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for service-connected 
left hallux valgus with degenerative changes, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to 
September 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

First, the Board notes that in April 2002, the RO denied an 
increased rating for the veteran's service-connected left 
hallux valgus with degenerative changes.  In a statement 
received in July 2002, the veteran's representative stated 
that the veteran was seeking to establish entitlement to 
increased service connection for his bilateral foot 
condition.  Such statement constitutes a notice of 
disagreement with the RO's April 2002 rating decision with 
respect to the left foot.  When there has been an initial RO 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case.  Thus, remand for issuance of a statement of the case 
on this issue is necessary.  Manlincon v. West, 
12 Vet. App. 238 (1999).  

The veteran is also appealing the 10 percent rating assigned 
for right hallux valgus, with degenerative changes under 
38 C.F.R. § 4.71a, Diagnostic Code 5280 (2003).  He contends 
that he experiences numbness in his toes when the temperature 
reaches approximately 55 degrees.  He also has tingling and 
irritation when he touches the surgical scar.  The veteran 
states that pain from his right toe radiates toward his 
ankle.  He also indicates that he has pain with prolonged 
standing or walking and these difficulties have interfered 
with his job as a postal worker.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
its implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003), are applicable to the 
claim now before the Board.  The VCAA and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board finds that a remand is necessary to ensure complete 
compliance with the VCAA and its implementing regulations.  
First, the Board observes that a letter dated in May 2001 
advised the veteran only of the fact that the veteran was 
ultimately responsible for sending evidence to VA, except 
records kept by VA or any other federal agency, and that if 
he wished for VA to request private medical treatment 
records, to complete an authorization form.  The letter did 
not inform him of the nature of evidence needed to 
substantiate his increased rating claim.  A review of the 
file does not otherwise reflect that the veteran was 
adequately notified as to the nature of the evidence needed 
in his appeal.  As such, a remand is necessary to 
appropriately notify the veteran. Also, although notified of 
diagnostic criteria pertinent to hallux valgus and nerve 
impairments, the veteran has reported that he experiences 
tingling and irritation when he touches his surgical scar.  
As such, the RO should consider the applicability of 
Diagnostic Codes 7800 through 7805 pertaining to scars, to 
include the amended schedular criteria for rating scars, 
effective August 30, 2002.  See 67 Fed. Reg. 49,596 (July 31, 
2002); see also corrections at 67 Fed. Reg. 58,448 (September 
16, 2002).

Second, the claims file reflects that the most recent VA 
compensation examination was conducted in February 2002.  The 
examiner noted that the veteran did not report weakness, 
fatigability, decreased endurance, incoordination, or flare-
ups, but that he was on limited duty as a result of his foot.  
The veteran had persistent right big toe pain and tenderness 
and the surgical scar was noted to be tender.  X-rays reveal 
evidence of partial osteotomy defect seen at the right first 
metacarpal phalangeal joint.  No bony abnormalities were 
found.  In his substantive appeal and at his March 2004 
hearing, the veteran indicated that degenerative changes and 
possible nerve damage of his foot were not considered by the 
examiner or in rating his service-connected disability.  The 
veteran specifically stated that he had tingling and 
irritation over the scar, and, experienced numbness and 
radiating pain in his foot.  He also indicated that he had 
difficulty with prolonged standing and walking.  Furthermore, 
since the February 2002 examination, the veteran has 
submitted a private treatment record dated June 2002 
indicating probable entrapment neuropathy of the dorsal 
cutaneous nerve.  As such, a further VA examination is 
necessary to obtain contemporary clinical findings and 
conclusions in order to ensure evaluation based on an 
accurate disability picture.  In addition, while on remand, 
any outstanding records of relevant medical treatment should 
also be obtained for consideration in connection with the 
veteran's appeal.

For the above reasons, the case is REMANDED to the RO for the 
following:

1.  The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issue of entitlement 
to an increased rating for left hallux 
valgus, with degenerative changes.  The 
veteran should be advised of the time 
period in which to perfect his appeal.  
While the claims file is at the RO, the 
RO should undertake any indicated 
notification and development actions 
required by the VCAA and its implementing 
regulations.  

2.  Regarding an increased rating for the 
veteran's right hallux valgus, the RO 
should review the claims file and ensure 
that all notification and development 
action required by the VCAA and its 
implementing regulations is completed 
consistent with all governing legal 
authority.  Such action should include 
informing the veteran of the type of 
evidence needed to support his rating 
claim based on governing diagnostic 
criteria, informing him whether he or VA 
is responsible for obtaining such 
evidence, and requesting him to submit 
all relevant evidence in his possession.  
The RO should specifically advise the 
veteran of all potentially applicable 
diagnostic criteria relevant to 
determining the appropriate evaluation 
for his service-connected disabilities.  

3.  The veteran should be requested to 
identify all VA and non-VA medical 
providers who have examined or treated 
him for his service-connected right and 
left foot disability.  The RO should take 
the appropriate steps to assist the 
veteran in obtaining any identified 
records that are not already in the 
claims file.

4.  After the above has been 
accomplished, the RO should make 
arrangements for the veteran to be 
afforded a VA examination by a physician 
with the appropriate expertise to 
determine the current nature and severity 
of all manifestations of the veteran's 
service-connected foot disabilities, to 
include motion limitation, deformity, 
pain, scarring, nerve damage, and 
degenerative changes.  The claims folders 
must be made available to and be reviewed 
by the examiner.  The examiner is 
specifically requested to confirm or 
refute whether the veteran experiences 
any nerve impairment attributable to his 
service-connected disability, with 
consideration of the June 2002 record 
indicating probable entrapment neuropathy 
of the dorsal cutaneous nerve as well as 
consideration of the veteran's subjective 
complaints of scar tingling and 
irritation, numbness, and radiating pain.  
Any necessary tests should be performed.  
The examiner should also describe the 
veteran's range of foot motion as well as 
any objective changes in the feet, and 
the location, size and appearance of any 
scarring to include any resulting 
functional loss attributable thereto.

5.  After completing the above, the 
veteran's increased rating claim should 
be re-adjudicated, based on the entirety 
of the evidence and with consideration of 
all potentially applicable diagnostic 
codes.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


